Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-12, 16, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurtsever et al (YURTSEVER et al., "Photonic integrated Mach-Zehnder interferometer with an on-chip reference arm for optical coherence tomography.” Biomedical Optics Express 5.4 (2014): 1050-1061.) (Yurtsever) in view of Hu et al (PGPub 2017/0227399) (Hu).

	Regarding Claim 1, Yurtsever discloses and shows an OCT, comprising: 
	a light source (Fig. 3, Section a, SLED) to emit a broadband beam; 
a beam splitter (Fig. 3, Section a, s1), in optical communication with the broadband beam, to split the broadband beam into a reference beam and a probe beam; 
Fig. 3, reference arm), in optical communication with the beam splitter, to delay the reference beam. The optical path length of the reference arm is longer to compensate for the compensate the optical path length of the scanner. Thus, the reference arm has a delay; 
a sample arm, in optical communication with the beam splitter, to illuminate a sample with the probe beam and to collect light scattered and/or reflected by the sample in response to the probe beam (see fig. 3, Section a); and 
a spectrometer (see fig. 3, Section a), in optical communication with the reference arm and the sample arm, to measure a spectrum of an interference pattern formed by the reference beam and the light scattered and/or reflected by the sample;
Yurtsever fails to explicitly disclose the spectrometer being a digital Fourier Transform spectrometer;
However, Hu teaches a dFT spectrometer (fig. 2); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever with the spectrometer being a digital Fourier Transform spectrometer because such a spectrometer is a low cost, compact spectrometer which is easily integrated onto a chip which would improve the robustness and ease of manufacture of the apparatus. 
Regarding Claim 2, Yurtsever as modified by Hu discloses the aforementioned. Further, Yurtsever discloses the beam splitter, the reference arm, the sample arm are integrated on a chip (See fig. 3, section a). At least part of the sample arm is on the chip; 

However, Hu teaches that the dFT spectrometer is on-chip (Paragraph 26);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever with the dFT spectrometer are integrated on a substrate because it would be common sense to integrate all of the device onto a substrate because this would improve the robustness of the apparatus and ease of manufacture. 
Regarding Claim 6, Yurtsever as modified by Hu discloses the aforementioned. Further, Hu teaches a second beam splitter (Fig. 2, 230) to split incident light into a first portion and a second portion; 
a first interference arm (210), in optical communication with the second beam splitter, to receive the first portion of the incident light, the first interference arm comprising: 
a first optical switch (250 (1)) switchable between a first state and a second state; 
a reference waveguide (260b(1)), having a first optical path length, to delay the first portion of the incident light by a first delay when the first optical switch is in the first state (Paragraphs 44, 47, & 48); and
 a variable waveguide (260a(1)), having a second waveguide length different than the first optical path length different than the first optical path length, to delay the first portion of the incident light by a second delay different than the first delay when the first optical switch is in the second state (Paragraph 44, 47, & 48); 
220), in optical communication with the second beam splitter, to receive the second portion of the incident light; and 
a detector (240), in optical communication with the first interference arm and the second interference arm, to detect interference of the first portion of the incident light from the first interference arm and the second portion of the incident light from the second interference arm (Paragraph 43).
The reasons for combination of Yurtsever with this embodiment shown in Hu would be the same as they were for Claim 1. 
	Regarding Claims 7 & 8, Yurtsever as modified by Hu discloses the aforementioned. Further, Hu teaches wherein the dFT spectrometer further comprises: a phase modulator (Paragraph 55, Phase shifters), in optical communication with the second beam splitter, to modulate a relative phase between the first portion and the second portion such that interference of the first portion with the second portion creates a null at a desired wavelength;
wherein the desired wavelength is a center wavelength of the broadband beam;
The phase shifters are capable of modulating the phase between the first and second portion such that the interference of the two portions creates a null at the center wavelength of the broadband beam. Thus, the limitation is met; 
The reasons for combination of Yurtsever with this embodiment shown in Hu would be the same as they were for Claim 1. 
Regarding Claim 9, Yurtsever as modified by Hu discloses the aforementioned. Further, the combination of Yurtsever and Hu are capable of performing the function of wherein the dFT spectrometer is configured to make a plurality of interferogram 
	Regarding Claim 10, Yurtsever as modified by Hu discloses the aforementioned. Further, the detector as previously disclosed is in optical communication with the combiner that combines the light from the two arms of the spectrometer and is also integrated onto the chip thus it qualifies as a waveguide-integrated photodetector, in optical communication with an output of the dFT spectrometer, to detect an output of the dFT spectrometer.
	Regarding Claim 11, Yurtsever as modified by Hu discloses the aforementioned but fails to explicitly disclose an electro-optic modulator, operably coupled to the sample arm, to modulate the probe beam at a reference frequency; and a lock-in amplifier, operably coupled to the waveguide-integrated photodetector, to measure a spectral component of the output of the dFT spectrometer whose frequency is locked to the reference frequency;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time the invention was filed; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu with an electro-optic modulator, operably coupled to the sample arm, to modulate the probe beam at a reference frequency; and a lock-in amplifier, operably coupled to the waveguide-integrated photodetector, to measure a spectral component of the output of the dFT spectrometer 

	Regarding Claim 12, Yurtsever discloses and shows an OCT method, comprising:
scanning a probe beam across the sample (Fig. 3, galvo scanner performs this); 
collecting light scattered and/or reflected by the sample in response to the probe beam (inherent to the function of the apparatus); 
coupling a reference beam and the light scattered and/or reflected by the sample into the spectrometer (fig. 3, via s4); and 
detecting interference of the reference beam and the light scattered and/or reflected by the sample at an output of the spectrometer. The spectrometer shown would perform this function since that is the function of the device;
Yurtsever fails to explicitly disclose a spectrometer with arms comprising cascaded optical switches, the method comprising: for each of a plurality of settings of the cascaded optical switches, each of the plurality of settings producing a different path length difference between the arms of the spectrometer;
However, Hu teaches a spectrometer (Fig. 2) with arms (210 & 220) comprising cascaded optical switches (Paragraph 43), the method comprising: for each of a plurality of settings of the cascaded optical switches, each of the plurality of settings Paragraphs 44, 47, & 48);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever a spectrometer with arms comprising cascaded optical switches, the method comprising: for each of a plurality of settings of the cascaded optical switches, each of the plurality of settings producing a different path length difference between the arms of the spectrometer because such a spectrometer is a low cost, compact spectrometer which is easily integrated onto a chip which would improve the robustness and ease of manufacture of the apparatus. 
Regarding Claim 16, Yurtsever as modified by Hu discloses the aforementioned but fails to explicitly disclose modulating the probe beam at a reference frequency; and measuring a component of the interference of the reference beam and the light scattered and/or reflected by the sample at the reference frequency;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time the invention was filed; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu with modulating the probe beam at a reference frequency; and measuring a component of the interference of the reference beam and the light scattered and/or reflected by the sample at the reference frequency because this is a well-known noise reduction technique that would improve the accuracy of the measurement in settings where there may be other sources of light than the apparatus. 
Claim 17, Yurtsever as modified by Hu discloses the aforementioned. Further, Yurtsever discloses forming a volumetric image of the sample based on the interference of the reference beam and the light scattered and/or reflected from the sample (Section 3.2).

Claims 3, 13,  & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurtsever in view of Hu and further in view of Swanson (PGPub 2014/0376001) (Swanson).
	Regarding Claims 3 & 13, Yurtsever as modified by Hu discloses the aforementioned but fail to explicitly disclose an optical phased array, integrated on the substrate in optical communication with the sample arm, to steer the probe beam across the sample and to receive the light scattered and/or reflected by the sample in response to the probe beam; and wherein the spectrometer is integrated on a substrate with an optical phased array and where scanning the probe beam across the sample comprises steering the probe beam with the optical phased array;
	However, Swanson in figs. 30 & 31 shows an integrated phase array for beam steering (Paragraph 178); 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu with an optical phased array, integrated on the substrate in optical communication with the sample arm, to steer the probe beam across the sample and to receive the light scattered and/or reflected by the sample in response to the probe beam and wherein the spectrometer is integrated on a substrate with an optical phased array and where scanning the probe beam across the sample 
	Regarding Claim 18, Yurtsever as modified by Hu and Swanson discloses the aforementioned. Further, Swanson discloses wherein scanning the probe beam across the sample comprises angularly dispersing the probe beam (Abstract, 2nd Paragraph); and 
forming the volumetric image comprises compensating angular dispersion of the probe beam (inherent otherwise the distortion would inhibit the forming of usable images).
The reasons for combination of Yurtsever as modified by Hu with this embodiment shown in Swanson would be the same as they were for Claims 3 & 13. 

Claims 4, 5, 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurtsever in view of Hu and further in view of Tearney et al (PGPub 2021/0025690) (Tearney)
	Regarding Claims 4 & 14, Yurtsever as modified by Hu discloses the aforementioned. Further, Yurtsever discloses delaying the reference beam with respect to the probe beam by a first delay before coupling the reference beam into the spectrometer (previously shown); 
	Yurtsever as modified by Hu fails to explicitly disclose wherein the reference arm comprises a switchable delay line; and a switchable delay line integrated on a substrate with the spectrometer;
Paragraph 62);
	Further, the examiner takes official notice that integrating the switchable delay line onto a substrate with the spectrometer would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu with wherein the reference arm comprises a switchable delay line; and a switchable delay line integrated on a substrate with the spectrometer because a switchable delay line offers such advantages as increased sensitivity at depth and integrating the delay line onto a substrate would improve robustness of the apparatus and ease of manufacture. 
	Regarding Claim 5, Yurtsever as modified by Hu and Tearney discloses the aforementioned. Further, Tearney discloses wherein the switchable delay line comprises: an optical switch (Fig. 2A, 230) switchable between a first state and a second state (Paragraph 74);
a first waveguide (222), in optical communication with the optical switch and having a first optical path length, to produce a first time delay when the optical switch is in the first state; and 
a second waveguide (224), in optical communication with the optical switch and having a second optical path length different than the first optical path length, to produce a second time delay different than the first time delay when the optical switch is in the second state.
The reasons for combination of Yurtsever as modified by Hu with this embodiment shown in Tearney would be the same as they were for Claims 4 & 14. 
Claim 15, Yurtsever as modified by Hu and Tearney discloses the aforementioned. Further, Tearney discloses after detecting interference of the reference beam and the light scattered and/or reflected by the sample for each of the plurality of settings of the cascaded optical switches: switching the switchable delay line to delay the reference beam with respect to the probe beam by a second delay different than the first delay; and for each of the plurality of settings of the cascaded optical switches: scanning the probe beam across the sample; collecting the light scattered and/or reflected by the sample in response to the probe beam; coupling the reference beam and the light scattered and/or reflected by the sample into the spectrometer; and detecting interference of the reference beam and the light scattered and/or reflected by the sample at the output of the spectrometer (Paragraph 62). In combination with the previous disclosure of Hu and how the disclosed dFT works this method would be met;
The reasons for combination of Yurtsever as modified by Hu with this embodiment shown in Tearney would be the same as they were for Claims 4 & 14.
Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurtsever in view of Hu, Swanson, and Tearney
Regarding Claims 19 & 20, Yurtsever discloses and shows an OCT, comprising:	
a substrate (fig. 3, Section a); 
a beam splitter (s1), integrated on the substrate, to split a broadband beam from a light source into a reference beam and a probe beam; 
a delay line (Fig. 3, reference arm), integrated on the substrate in optical communication with the beam splitter, to delay the reference beam; 
See fig. 3), in optical communication with the reference arm and the sample arm, to measure a spectrum of an interference pattern formed by the reference beam and the light scattered and/or reflected by the sample; 
a photodetector (inherent), integrated on the substrate in optical communication with the spectrometer, to detect an output of the spectrometer;
Yurtsever fails to explicitly disclose a switchable delay line; a modulator, integrated on the substrate in optical communication with the beam splitter, to modulate the probe beam at a reference frequency; an optical phased array, integrated on the substrate in optical communication with the beam splitter, to illuminate a sample with the probe beam and to collect light scattered and/or reflected by the sample in response to the probe beam; a digital Fourier transform (dFT) spectrometer, integrated on the substrate; a lock-in amplifier, operably coupled to the photodetector, to measure a spectral component of the output of the dFT spectrometer whose frequency is locked to the reference frequency; and wherein the optical phased array comprises at least one electro-optic phase shifter and the dFT spectrometer comprises at least one thermo-optic switch;
However, Hu teaches a dFT spectrometer is on-chip (Fig. 2, Paragraph 26); and 
Using thermo-optic switches (Paragraph 74);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever with a digital Fourier transform (dFT) spectrometer, integrated on the substrate; and the dFT spectrometer comprises at least one thermo-optic switch because it would be common sense to integrate all of the device onto a 
Yurtsever as modified by Hu still fails to explicitly disclose a switchable delay line; a modulator, integrated on the substrate in optical communication with the beam splitter, to modulate the probe beam at a reference frequency; an optical phased array, integrated on the substrate in optical communication with the beam splitter, to illuminate a sample with the probe beam and to collect light scattered and/or reflected by the sample in response to the probe beam; a lock-in amplifier, operably coupled to the photodetector, to measure a spectral component of the output of the dFT spectrometer whose frequency is locked to the reference frequency; and wherein the optical phased array comprises at least one electro-optic phase shifter;
However, Swanson in figs. 30 & 31 shows an integrated phase array for beam steering (Paragraph 178); and 
wherein the optical phased array comprises at least one electro-optic phase shifter (Paragraph 174);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu with an optical phased array, integrated on the substrate in optical communication with the beam splitter, to illuminate a sample with the probe beam and to collect light scattered and/or reflected by the sample in response to the probe beam; and wherein the optical phased array comprises at least one electro-optic phase shifter because integrating the beam steering and receiving portion onto the chip would again improve the robustness of the apparatus and improve the ease of manufacture;

However, Tearney discloses a switchable delay line (Paragraph 62);
	 Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu and Swanson with a switchable delay line because a switchable delay line offers such advantages as increased sensitivity at depth;
	Yurtsever as modified by Hu, Swanson, and Tearney still fails to explicitly disclose a modulator, integrated on the substrate in optical communication with the beam splitter, to modulate the probe beam at a reference frequency; a lock-in amplifier, operably coupled to the photodetector, to measure a spectral component of the output of the dFT spectrometer whose frequency is locked to the reference frequency;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time the invention was filed; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yurtsever as modified by Hu, Swanson, and Tearney with a modulator, integrated on the substrate in optical communication with the beam splitter, to modulate the probe beam at a reference frequency; a lock-in amplifier, operably coupled to the photodetector, to measure a spectral component of the output of the dFT 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Jonathon Cook/
AU:2886
March 18, 2022






/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886